Citation Nr: 1431955	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-29 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for migraine headaches.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1991. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an August 2008 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina (RO) that denied entitlement to service connection for recurrent migraine headaches, originally claimed as head injury. 

The case was remanded by Board decision August 2012.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has migraine headaches that are related to an inservice head injury.  The appellant's inservice history of head injuries, treatment rendered at that time and pertinent post service clinical data in this regard are thoroughly detailed in the August 2012 remand and will not be repeated here. 

Pursuant to the Board's August 2012 remand the Veteran was afforded a VA examination in September 2012 which was to address whether migraine headaches were related to service or any incident thereof.  Noting that a prior July 2008 examination was inadequate because it was speculative, the Board directed that a new examination be performed by a VA neurologist or a physician with a similar background or specialty relevant to assessing possible residuals of a head injury.  The examiner was to specifically address whether it was at least as likely as not the Veteran's current migraine headaches were a residual of the head pain, headaches and/or head trauma recorded during active service, or whether they were more likely than not related to other serious medical disorders the appellant had developed over the years since service, including nonservice connected substance abuse, sarcoidosis, hypertension and/or diabetes mellitus, etc.  

Unfortunately, the September 2012 VA examination was not conducted by a specialist in neurology or the treatment of post head trauma.  Rather, the examination was performed by a physician who specializes in occupational medicine.  Moreover, the doctor merely offered a conclusory response that it was less likely than not that the Veteran's migraines were residuals or a continuation of head injury or headache complaints in service.  The occupational specialist stated that he could not comment as to the exact cause of the Veteran's headaches and did not offer any opinion as to whether migraines might be related to other chronic medical disorders.  While the September 2012 examiner provided a lengthy discourse as to the possible causes of migraines in the abstract, this does not suffice as rationale or a reasoned opinion for the conclusions reached in the Veteran's case.  As such, the development requested in August 2012 has not been accomplished.

The Board points out that what was sought by the remand was a thorough review of the record and an opinion enhanced by the examiner's clinical expertise and not just a summary statement without a rationalized opinion.  A VA adjudicator is not free to substitute his or her own judgment for that of an expert and the Board is prohibited from making conclusions based on its own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  Hence, the September 2012 examination and report are inadequate for adjudication purposes and the case must be remanded for further development. Stegall v. West, 11 Vet. App. 268 (1998) (If the Board proceeds with final disposition of an appeal and the remand orders have not been complied with the Board errs in failing to ensure compliance.)

Additionally, VA is required to broadly construe claims and must consider all theories of entitlement reasonably raised by the record in determining whether the Veteran has a claimed disability related to service.  In this regard, the Veteran is service connected for posttraumatic stress disorder (PTSD), rated as 100 percent disabling, and a lumbar disability.  As such, the issue of entitlement to service connection for migraine headaches is expanded to include the question of entitlement to service connection on a secondary basis.

On remand, the Veteran must be scheduled for a VA examination by a neurologist.  The examiner must carefully review the claims file and take into account the appellant's head injury in service, the reported history of headaches since service, as well as the lack of medical treatment for any headache-related disorder for many years after service and the appellant's other serious medical conditions.  A complete rationale must be provided in support of any medical opinion rendered.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination by a VA neurologist.  The neurologist must indicate his or her medical specialty in the examination report.  The neurologist must be provided access to the claims file, a copy of this remand, any Virtual VA file, as well as any VBMS file prior to the examination.  The neurologist must indicate whether he or she has reviewed the record.  The examining physicians are advised that they must discuss the Veteran's self-reported history of a continuity of symptoms since he served on active duty.  The neurologist is advised that while the Veteran is not competent to state that he has suffered from migraine headaches since service, he is competent to state that he has had headache like pain since active duty.  The neurologist is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

After reviewing the file and examining the Veteran, the neurologist must render an opinion as to the following:

a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has current migraine headaches as a residual of one or more head injuries during active service. 

b)  Whether it is at least as likely as not that the Veteran's current complaints of recurrent headaches are related to headaches reported during active service

c)  Whether it is at least as likely as not that the Veteran's current headaches are caused by or made permanently worse by his posttraumatic stress disorder and/or lumbar disorder. 

d)  Whether it is MORE likely than not that the appellant's current headaches are related to his nonservice connected disorders to include substance abuse, sarcoidosis, hypertension and/or diabetes mellitus, etc., and whether it is MORE likely than not that they are otherwise of post service onset and unrelated to active duty. 

The term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The neurologist must provide detailed rationale to explain the medical basis or bases for his or her opinion for all conclusions reached.

3.  The RO should ensure that the clinical examination and report requested above comply with this remand.  If the report is insufficient, or if a requested action is not taken or is deficient, it must be returned for correction. 

4.  After taking any further development deemed appropriate, re-adjudicate the claim.  If the benefit is not granted, provide a supplemental statement of the case to the Veteran afford him an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

